The evidence for the state tended to prove that defendant had in his possession, sold, etc., Jamaica ginger, as a beverage, and that Jamaica ginger is an alcoholic fluid, which may be used as a beverage. On the authority of Brandon v. State,24 Ala. App. 289, 134 So. 890, we hold that the question of defendant's guilt vel non was one of fact to be determined by the court. *Page 231 
Counts 1 and 2 charged a violation of section 4615, Code 1923, and count 3 charged a violation of section 4731, and both offenses may be charged in the same indictment in separate counts, Code 1923, § 4645.
Each count of the indictment was sufficient to charge an offense, and demurrer was properly overruled.
The plea of misnomer and the evidence adduced presented a question of fact to be determined by the court, and this court will not review his finding.
The judgment in this case, while informal, meets the requirements in misdemeanor cases, as is decided in the decisions of this court and the Supreme Court. Talbert v. State, 140 Ala. 96, 37 So. 78; Ex parte State ex rel. etc.,202 Ala. 694, 81 So. 656; Johnson v. State, 172 Ala. 424,55 So. 226, Ann. Cas. 1913E, 296.
The judgment is affirmed.
Affirmed.